DETAILED ACTION
Election
Applicants’ election, without traverse, of invention I and the following species in their response of June 22, 2022 is acknowledged.  
(ii) a molecular model (claim 1a-b)
selecting by assessing similarity between the potential target plant LysM receptor and the donor plant LysM receptor (claim 1c),
(iii) similarity (clam 2)
(iii) a molecular model (claim 3)
The donor plant LysM receptor model is not of an entire ectodomain and the two or more potential target plant LysM receptor models are not of entire ectodomains (claim 4)
the donor plant LysM receptor model is of a LysM1 domain (claim 5)
the two or more potential target plant LysM receptor models are of LysM1 domains (claim 5)
the donor plant LysM receptor is Medicago LYK3 (claim 6)
the two or more target plant LysM receptors are not additionally compared to Lotus CERK6 (claim 7)
the two or more potential target plant LysM receptor polypeptides are not all from the same plant species or plant variety (claim 8)
(iii)the desired receptor characteristic is selectivity (claim 9, 11-14)
(ii)the class of lipo-chitooligosaccharides (LCOs ) (claim 10)
(ii)further comprising step ( d): identifying one or more amino acid residues for modification in the target LysM receptor by comparing amino acid residues of a first oligosaccharide binding feature in the donor plant LysM receptor with the corresponding amino acid residues in the target plant LysM receptor, and optionally identifying one or more amino acid residues for modification in the target LysM receptor by comparing amino acid residues of a second oligosaccharide binding feature in the donor plant LysM receptor with the corresponding amino acid residues in the target plant LysM receptor. (claim 15)
(ii)further comprising step (e): generating a modified plant LysM receptor wherein the one or more amino acid residues in the first oligosaccharide binding feature of the target plant LysM receptor have been substituted with corresponding amino acid residues from the donor plant LysM receptor; generating a modified plant LysM receptor wherein the one or more amino acid residues in the second oligosaccharide binding feature of the target plant LysM receptor have been substituted with corresponding amino acid residues from the donor plant LysM receptor; or generating a modified plant LysM receptor wherein the one or more amino acid residues in the first oligosaccharide binding feature of the target plant LysM receptor have been substituted with corresponding amino acid residues from the donor plant LysM receptor and the one or more amino acid residues in the second oligosaccharide binding feature of the target plant LysM receptor have been substituted with corresponding amino acid residues from the donor plant LysM receptor. (claim 16)
(i) the method of claim 16, wherein the first oligosaccharide binding feature is not a hydrophobic patch on the surface of the LysM2 domain (claim 17)
(i) the method of claim 16, wherein the first oligosaccharide binding feature is not a part of the LysM1 domain of the donor plant LysM receptor (claim 18)

As per the interview of August 23, 2022, for claim 18, the election is meant to be (ii) the method of claim 16, wherein the first oligosaccharide binding feature is a part of the LysM1 domain of the donor plant LysM receptor.

The elected invention is directed to a method for selecting a target plant LysM receptor for modification and generating a desired modified LysM receptor said method comprising:  
providing a molecular model of a donor plant Medicago LYK3 receptor having the desired characteristic of enhanced selectivity for lipo-chitooligosaccharides (LCOs ) and selecting target plant LysM receptor(s) to be modified
comparing the target plant LysM receptor(s) with structural model of the plant LysM receptor having enhanced selectivity for LCOs
selecting a target plant LysM receptor with a suitable match for the donor plant LysM receptor to be the target plant LysM receptor

wherein the molecular models are of a LysM1 domain and does not include the entire ectodomain
wherein target plant LysM receptors are not additionally compared to Lotus CERK6
wherein the target plant LysM receptor LysM1 domains are not necessarily from the same plant species or plant variety
wherein said method comprises ( d): identifying one or more amino acid residues for modification in the target LysM receptor LysM1 domain by comparing amino acid residues of a first LCO binding feature in the donor plant Medicago LYK3 receptor LysM1 domain with the corresponding amino acid residues in the target plant LysM receptor LysM1 domain, and optionally identifying one or more amino acid residues for modification in the target LysM receptor LysM1 domain by comparing amino acid residues of a second oligosaccharide binding feature in the donor plant Medicago LYK3 receptor LysM1 domain with the corresponding amino acid residues in the target plant LysM receptor LysM1 domain
wherein the LCO binding feature is not a hydrophobic patch on the surface of the LysM2 domain,
wherein the first oligosaccharide binding feature is a part of the LysM1 domain of the donor plant LysM receptor.
  
Because applicant did not distinctly and specifically point out the supposed errors in the species restriction/election requirement, the elections have been treated as an election without traverse (MPEP §818.01).  The restriction requirement is deemed proper and is therefore made FINAL.  
Claim History
	Original claims 1-20 were filed on February 9, 2021. With the preliminary amendment of February 9, 2021, no claims have been cancelled, claims 1, 3-6, 8-11, 14-16, and 19-20 have
been amended, and claims no have been added.  With the instant filing, no claims have been cancelled, claims 3-4 have been amended, and no claims have been added.  Claims 1-20 are pending.  Claims 4, 7-8, 10, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1-3, 5-6, 9, and 11-16, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for claims 1-3, 5, 9, 12-13, and 15-16 is August 13, 2018, the filing date of US 62/718,282, which disclosed the recited subject matter.  
The effective filing date granted for the claims 6, 11, and 14 is August 13, 2019, the filing date of PCT/EP2019/071705, which disclosed the recited subject matter.  
AIA -First Inventor to File Status
Based on the effective filing dates of August 13, 2018 and August 13, 2019, the present application is being examined under the AIA , first to file provisions.
 Drawings-Objections
The drawings of February 9, 2021 are objected to for the following reasons.
Figures 13-14 are objected to for disclosing sequences that are not identified by a sequence identifier number (SEQ ID NO: ).  The sequence rules embrace all nucleotide sequences with ten or more bases and all amino acid sequences with four or more amino acids.  Said sequences must be disclosed in a sequence listing and identified by a specific SEQ ID NO: (MPEP 2421.02).  37 CFR 1.821(d) requires the use of the assigned sequence identifier number in all instances where the description or claims of a patent application discuss sequences, regardless of whether a given sequence is also embedded in the text of the description or claims of an application. Applicant is required to check the disclosure completely and to make corrections to identify all of the sequences disclosed therein by sequence identifier numbers.

Specification-Objections
	The specification is objected to for disclosing sequences that are not identified by a sequence identifier number (SEQ ID NO: ).  The sequence rules embrace all nucleotide sequences with ten or more bases and all amino acid sequences with four or more amino acids.  Said sequences must be disclosed in a sequence listing and identified by a specific SEQ ID NO: (MPEP 2421.02).  37 CFR 1.821(d) requires the use of the assigned sequence identifier number in all instances where the description or claims of a patent application discuss sequences, regardless of whether a given sequence is also embedded in the text of the description or claims of an application. Applicant is required to check the disclosure completely and to make corrections to identify all of the sequences disclosed therein by sequence identifier numbers.
Claims-Objections
Claim 2 is objected to for the abbreviations GMQE and QMEAN, with are not defined by the claim or the specification.  For purposes of examination, it is assumed that GMQE means Global Model Quality Estimation and QMEAN means Qualitative Model Energy Analysis.
Claims 11-14 are objected to for failing to define the abbreviations ‘LOCs’ and/or ‘LOC’.
Claims 11-12 are objected to for failing to define the abbreviation ‘COs’.
Claim 13 is objected to for ‘produced by a produced by a’, which should be corrected to ‘produced by a’.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-6, 9, and 11-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase “a structural model, a molecular model, a surface characteristics model, and/or an electrostatic potential model” renders the claim indefinite for the following reasons.  The specification states the following.
Page 5: [0012]  In some embodiments, the structural modeling was performed using SWISS-MODEL, PDB2PQR, APBS, PyMol, and APBS tools 2.1.

Page 83: [0169]   2. Use the LysM1 -3 domain amino acid sequence as the input sequence to be modeled in an appropriate molecular modeling program such as SWISS-MODEL (Biasini 2014).

In stating that both the structural modeling and molecular modeling are performed with SWISS-MODEL, the difference between generating a structural model and molecular model is unclear.  In addition, the specification fails to provide any definition of how to generate a surface characteristics model or an electrostatic potential model; thus, the meanings in the claims are unclear.  The skilled artisan would not know the metes and bounds of the recited invention.  Claims 2-3, 5-6, 9, and 11-16, as dependent from claim 1 and/or reciting one or more of a structural model, a molecular model, a surface characteristics model, and/or an electrostatic potential model, are rejected for the same reasons.  For purposes of examination, in regards to the elected molecular modeling, it is assumed that said phrase means alignment of the sequences for the donor plant LysM receptor and the target plant LysM receptor.   
For claims 1 and 2, the phrase “suitable match” renders the claim indefinite.  Since the claim does not set forth any steps involved in how to determine a suitable match, it is unclear what method/process applicants are intending to encompass. The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, in regards to the elected molecular modeling, it is assumed that said phrase means at least 70% sequence identity1 between the donor plant LysM receptor and the target plant LysM receptor.
For claim 2, the phrases “goodness of fit”, ‘similarity’, ‘phylogenetic relation’, ‘surface potential’, ‘coverage to template structure’, GMQE, QMEAN, and Local Quality estimates’ are relative phrases/terms which renders the claim indefinite.  Said phrases/terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, in regards to the elected ‘similarity’, it is assumed that said term means at least 70% sequence identity2 between the donor plant LysM receptor and the target plant LysM receptor.
 For claim 3, the phrases “cryo-EM structure” and “NMR structure” render the claim indefinite.   The specification fails to provide any guidance on how to generate a “cryo-EM” or “NMR structure”; thus, the meanings in the claims are unclear. For purposes of examination, since these methods are not part of the elected invention, no assumptions of the meanings are made. 
For claim 5, the phrase “the donor plant LysM receptor model is of a LysM1 domain, a LysM2 domain, a LysM3 domain” in combination with the phrase ‘target plant LysM receptor model are of a LysM1 domain, a LysM2 domain, a LysM3 domain’ renders the claim indefinite.  It is unclear whether said phrases mean (i) only the analogous domains are compared, e.g., LysM1 of the donor is compared to LysM1 of the target or (ii) any domain of the donor may be compared to any domain of the target.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (ii) any domain of the donor may be compared to any domain of the target.  The skilled artisan would not know the metes and bounds of the recited invention.  
For claim 9, the phrase “selectivity, and/or specificity” renders the claim indefinite.  The specification fails to provide a definition of how “selectivity” and “specificity” differ. The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that “selectivity” and “specificity” mean the same thing.
 Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 1-3, 5-6, 9, and 11-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of US application 17/324,354.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of 17/324,354 are both directed to methods for making a modified LysM receptor polypeptide by comparing a potential target LysM receptor polypeptide to a donor LysM receptor polypeptide and, based thereon, creating a modified LysM receptor polypeptide having altered interaction with a Nod factor (lipochitooligosaccharides (LCOs)).  The claims differ in that claims of 17/324,354 recite specific sequences (by SEQ ID NO) to be compared, while claims herein recite no specific sequences.  The portion of the specification in 17/324,354 that supports the recited methods includes embodiments that would anticipate claims herein, e.g., methods for making a modified LysM receptor polypeptide by comparing a potential target LysM receptor polypeptide to a donor LysM receptor polypeptide and, based thereon, creating a modified LysM receptor polypeptide having altered interaction with a Nod factor (lipochitooligosaccharides (LCOs)).  Claims herein cannot be considered patentably distinct over claims of 17/324,354 when there are specifically recited embodiments (methods as stated above) that would anticipate claims herein.  Alternatively, claims herein cannot be considered patentably distinct over claims of 17/324,354 when there are specifically disclosed embodiments in 17/324,354 that supports claims of that application and falls within the scope of claims herein, because it would have been obvious to a skilled artisan to modify the methods of claims of 17/324,354 by selecting a specifically disclosed embodiment that supports those claims, i.e., methods as stated above, as disclosed in 17/324,354.  One having ordinary skill in the art would have been motivated to do this, because such an embodiment is disclosed as being a preferred embodiment within claims of the other application.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  It is noted that the instant application, has an earlier US effective filing date.  Based thereon, if the instant application is allowed, prior to allowance in 17/324,354, this provisional rejection will be withdrawn, as per MPEP 1490(VI)(D).
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9, 11-13, and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Zhukov et al, 2008.  Zhukov teaches a method for selection of a potential target plant LysM receptor for modifying the target plant LysM receptor to have a desired receptor characteristic, of comprising:
providing a molecular model (sequence) of the donor protein encoded by wild-type PsK10 gene and a molecular model (sequence) of the potential target protein encoded by the mutated Pssym37 gene3 (p1602 ¶ 2)
comparing the molecular model of the potential target protein and the molecular model of the donor (p1602 ¶ 2).
selecting the potential target protein (LysM receptor) encoded by the mutated Pssym37 gene as a suitable match for the donor protein (LysM receptor) encoded by wild-type PsK10 gene.
Zhukov demonstrates that a L77F in the LysM1 domain of the target protein encoded by the mutated Pssym37 gene displays a restrictive symbiotic phenotype based on the type of LOC (Nod factor) produced by the host plant (p1602 ¶2; Abstract; ¶brdg p1603-1604).  Zhukov provides an alignment of a series of PsSYM3 extracellular domains and identified the position corresponding to L77 (Fig. 4).  Thus, Zhukov has identified a position in said extracellular LysM1 domains wherein a mutation corresponding to L77F would provide a restrictive symbiotic phenotype.  Therefore, claims 1-3, 5, 6?, 9, 11-13, and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Zhukov et al, 2008.
 Claims 1-3, 5, 9, 11-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al, 2014 as evidenced by Radutoiu et al, 2007.  Based on sequence homology (molecular model) Wang identified the extracellular sequences (LysM domain-containing, Nod-factor binding) of the LysM receptors AtCERK1, LjNFR1, and LjNFR5 (p¶4). Based on said modeling, Wang replaced the ectodomain of AtCERK1 with the ectodomain of LjNFR1 or LjNFR5 (Figure 1) and demonstrates that the LjNFR1–AtCERK1 and LjNFR5–AtCERK1 chimeras can perceive Rhizobium Nod-factors and mediate defense signaling, resulting in ROS generation and the induction of defense genes (p59¶5-p60¶1).  As was known in the art, the LjNFR1 and LjNFR5 ectodomains were highly selective for S. meliloti Nod factor (Radutoiu, Table 1).  Therefore, claims 1-3, 5, 9, 11-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al, 2014 as evidenced by Radutoiu et al, 2007.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 9, 11-13, and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smit et al, 2007 in view of Zhukov et al, 2008.  Smit identifies the protein sequence for the Medicago LYK3 protein, said protein comprising an L77 residue (Figure 2c).     Smit does not teach creating an L77F mutation in the Medicago LYK3 protein.  As taught by Zhukov the L77F mutation in Pssym37 results in a restrictive symbiotic phenotype based on the type of LOC (Nod factor) produced by the host plant. It would have been obvious to a person of ordinary skill in the art to modify the Medicago LYK3 of Smit by creating the L77F mutation, as taught by Zhukov.  Motivation to do so is provided by the desire to create a restrictive symbiotic phenotype based on the type of LOC (Nod factor) in order to regulate the target host plant.  The expectation of success is high, as Zhukov teaches that the L77F mutation in Pssym37 results in a restrictive symbiotic phenotype based on the type of LOC (Nod factor) produced by the host plant and teaches that the LysM receptor kinase encoded by the PsSym37 gene is similar to Medicago LYK3 (Abstract).  Therefore, claims 1-3, 5, 9, 11-13, and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smit et al, 2007 in view of Zhukov et al, 2008.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-3, 5-6, 9, and 11-16 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The prior art and the specification are enabling for comparing the sequences of any known LysM receptors and identifying differences.  The prior art and the specification are also enabling for identifying amino acids and motifs important for response to specific, known LOCs.  However, the specification does not reasonably provide enablement for comparing the sequences of any variant LysM receptors, having any structure, and identifying differences important for any biological function.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1-3, 5, and 15 are so broad as to encompass the generic method of comparing the sequences of any proteins having any structure and any LysM receptor activity, and testing for said any biological characteristic, thereby identifying amino acids and motifs important for any said biological characteristic.  
Claim 6 is so broad as to encompass any said generic method wherein one of the LysM receptor proteins is from specific plant strains. 
Claims 9 and 11-14 are so broad as to encompass any said generic method wherein the desired characteristic is affinity, selectivity, and/or specificity for any oligosaccharide, any sub-class of oligosaccharide, any LCO or CO, or any LCO from specific species of bacteria.
Claim 16 is so broad as to encompass any said generic method further comprising altering the protein sequence of one of the LysM receptors in order to obtain any desired biological characteristic. 

The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of methods The specific reagents and steps used for any method determine the method’s success.  Predictability of which steps and reagents can be used to obtain the desired effect requires a knowledge of, and guidance with regard to how said steps and reagents relate to the objective of the method.  In the instant case, predictability of which LysM receptor proteins, additional reagents, and steps and can be used successfully to identify the structural requirements for all specific biological characteristics requires a knowledge of and guidance with regards how any said proteins, reagents and steps are related to said goal.   However, in this case the prior art and the specification are enabling for comparing the sequences of any known LysM receptors, identifying sequence differences, and identifying amino acids and motifs important for response to specific, known LOCs
While some methods were known for identifying amino acids and motifs in known LysM receptors that are important for specific biological characteristics (response to specific, known LOCs), it is not routine in the art to compare the sequences of any combination of multiple proteins having any functional property of any LysM receptors wherein said multiple proteins have any structure, identifying all differences in said multiple proteins, assaying said multiple proteins for differences in any biological characteristics, and determining which amino acids and motifs are responsible for said differences, as encompassed by the instant claims.  Furthermore, one skilled in the art would expect any tolerance to modification of any successful method for analyzing any desired biological characteristics to diminish with each further and additional modification of steps and reagents used.
The specification does not support the broad scope of claims 1-3, 5, and 15, which encompasses all generic methods of comparing any the sequences of any protein having any LysM receptor activity and any structure, determining the biological characteristics of all said proteins, and, thereby, identifying amino acids and motifs important for any said biological characteristic.  
The specification also does not support the broad scope of claim 6, which encompasses all said generic methods wherein one of the LysM receptor proteins is from a specific plant strain. 
The specification does not support the broad scope of claims 9 and 11-14, which encompasses all said generic method wherein the desired characteristic is affinity, selectivity, and/or specificity for any oligosaccharide, any sub-class of oligosaccharide, any LCO or CO, or any LCO from specific species of bacteria.
The specification does not support the broad scope of claim 16, which encompasses all said generic method further comprising altering the proteins sequence of one of the LysM receptors in order to obtain any desired biological characteristic. 

	  The specification does not support the broad scope of claims 1-3, 5-6, 9, and 11-16 because the specification does not establish: (A) the structure of all LysM receptors; (B) all biological characteristics to be modified; (C) all oligosaccharides and sub-classes thereof useful in the recited methods; (D) all methods for modeling for comparison of  all LysM receptors having any structure; (E) the reagents and steps to be used for testing for all desired biological characteristics; and (F) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of methods for comparing the sequences of any combination of variant LysM receptors, having any structure, and identifying sequence differences important for any biological function.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of methods having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 1-3, 5-6, 9, and 11-16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any method for comparing the sequences of any combination of proteins having any LysM receptor function and having any structure, and testing for any desired biological characteristic, thereby identifying differences important for any said biological function.  This is an infinite/large genus, as any proteins having any LysM receptor function and any structure may be compared and tested for any biological characteristic.  Compared to the scope of these generic methods, only a small number of specifically identified methods are disclosed in the specification.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of identifying amino acids and motifs important for any LysM receptor function.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed methods and molecules have been disclosed, e.g., reagents, steps, structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a very small number of species of the claimed genus are disclosed and little correlation between reagents, steps, structure, and function is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See specification [0011].
        2 See specification [0011].
        3 As explained above under 35 USC, For purposes of examination, in regards to the elected molecular modeling, it is assumed that said phrase means alignment of the sequences for the donor plant LysM receptor and the target plant LysM receptor.